United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 29, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-30856
                           Summary Calendar


                           WILHELMENA COOK,

                         Plaintiff-Appellant,

                                versus

                     DIANA HAYS AND OPTIONS, INC.

                         Defendants-Appellees,

          ELAINE CHAO, SECRETARY, DEPARTMENT OF LABOR,

                            Amicus Curiae.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 2:04-cv-03032
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant, Cook, appeals the district court’s grant

of a partial summary judgment in favor of defendant-appellees on

her Fair Labor Standards Act (“FLSA”) claim for overtime. Cook was

employed by Options, Inc., a non-profit corporation that provides

home health care, from 1998 to 2003 and received overtime pay until

July 21, 2000.    Cook, though trained as a radiologist technician,

served as a full-time direct-care worker during her employ, wherein

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-30856
                                      -2-

she completed tasks set out in the comprehensive Plan of Care.

Accordingly,      she   performed    the   following    tasks      for   clients:

provided simple physical therapy, prepared their meals, assisted

with their eating, baths, bed-making, and teeth brushing, completed

housework (accounting for less than 5 percent of her time), and

accompanied them on walks, to doctor visits, to Mass, and to the

grocery store.

       Generally, the FLSA requires that an employee be compensated

at a rate of one and one-half times his regular pay for hours in

excess of forty in a single work week.          However, certain employees

are exempted from coverage, including “. . . any employee employed

in domestic service employment to provide companionship services

for individuals who (because of age or infirmity) are unable to

care for themselves. . . .”         29 U.S.C. § 231(a)(15).         29 C.F.R. §

552.6   defines    “companionship      services,”      excluding     those   that

require and are performed by trained personnel.              At issue in this

appeal is whether Cook provided “companionship services” so as to

be exempted.

       We find that Cook’s duties qualify as companionship services.

See e.g., Salyer v. Ohio Bureau of Workers’ Compensation, 83 F.3d

784 (6th Cir. 1996); Cox v. Acme Heath Services, Inc., 55 F.3d 1304

(7th Cir. 1995); McCune v. Oregon Senior Services Div., 894 F.2d

1107    (9th   Cir.     1990).      Further,    Cook    is   not    a    “trained

professional.”     See id; see also Terwilliger v. Home of Hope, Inc.,

21 F.Supp.2d 1294 (N.D.Okla.1998). Accordingly, she is not covered
                                No. 06-30856
                                     -3-

by   the   FLSA   and   does   not   fit   into   the   “trained   personnel”

exception.    Therefore, she is not entitled to overtime pay.

      For the foregoing reasons, we AFFIRM.